Title: To George Washington from Edmund Randolph, 27 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Feby 27. 1794.
          
          The Secretary of State has the honor of submitting to the President of the United
            States the following observations on the act, providing for the relief of such of the
            inhabitants of St Domingo, resident in the United States, as may be found in want of
              support.
          As soon as the act had passed, a letter (marked A) was written to the Representatives
            of the several states in Congress. Answers have been received
            from all, except the Representatives of Delaware and Jersey. It
            is known with certainty, that in New Hampshire, Vermont and Kentucky,
            none of these unfortunate people have taken refuge; and in the other states, to wit,
            Georgia, South Carolina, North Carolina, Virginia, Maryland, Pennsylvania, New York,
            Connecticut, Rhode-Island, and Massachusetts, the numbers cannot be considered as
            authentic, altho’ pains have been used, while the law was on its passage, to obtain an
            accurate account. From the present view, however, of the subject, the heads of the
            Departments concur in the following ideas:
          1. That the numbers in the ten last mentioned states be estimated according to the
            following conjecture.
          
            
              Georgia
              100
            
            
              South Carolina
              350
            
            
              North Carolina
              50
            
            
              Virginia
              290
            
            
              Maryland
              400
            
            
              Pennsylvania
              200
            
            
              New York
              350
            
            
              Connecticut
              10
            
            
              Rhode Island
              200
            
            
              Massachusetts
              50
            
            
              Total
              2000
            
          
          2. That for the present only 10,000 dollars be distributed; the remaining 5,000 being
            reserved to redress any inequalities, which may be found on a more precise knowledge of
            the numbers.
          3. That the proportions of the sum of 10,000 dollars will consequently be to each
            person five dollars, and to the ten states aforesaid as follows.
          
            
              Georgia
              500
            
            
              South Carolina
              1750.
            
            
              North Carolina
              250
            
            
              Virginia
              1450
            
            
              Maryland
              2000
            
            
              Pennsylvania
              1000
            
            
              New York
              1750
            
            
              Connecticut
              50
            
            
              Rhode Island
              1000
            
            
              Massachusetts
              250
            
            
               
              10,000
            
          
          
          4. That the rates of mere subsistance are exceedingly various in the different places
            in which the refugees are situated, and cannot be ascertained by any means so effectual,
            as by referring the distribution of these sums to the committees, which already exist
            for superintending their accommodation; or to other confidential persons, where
            committees have not yet been constituted.
          5. That letters be immediately written by the Secretary of State to these committees,
            or other confidential persons, requesting them to undertake the partition of this money;
            exhorting them to use œconomy; to keep accounts; to report their proceedings to the
            President; and to forward accurate intelligence.
          
            Edm: Randolph
          
        